DETAILED ACTION
	This office action is in response to the application filed on 3/24/2021 in which claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) for lack of antecedent basis.
Claim 9 recites the limitation "the program" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumihito (JP2016178412A).
As to claims 1, 10, and 11, Sumihito teaches a non-transitory computer-readable recording medium for an information processing terminal having a controller, the recording medium containing computer-executable instructions which cause, when executed by the controller, the information processing terminal to perform: ([0108] The program can be applied by being stored in a computer-readable storage medium [0107] applying a program for realizing each functional configuration by the connection mediating apparatus 200 and the wireless terminal 100 exemplified in the above embodiment so that a CPU or the like that controls an existing information processing apparatus or the like can be executed.)
an obtaining process of obtaining connection information to be used for a setup to connect to an access point of a wireless network according to a first communication method; ([0051] When the connection information is generated in the first wireless terminal 100a, in the connection mediating apparatus 200, the connection information acquisition unit 225 acquires the connection information generated via NFC communication (step S17).)
a storing process of storing the connection information obtained in the obtaining process in a storage of the information processing terminal; ([0051] Then, the CPU 210 stores the acquired connection information in the memory 211 (step S18).)
a selecting process of selecting particular connection information which is a connection information of an access point satisfying a particular condition from at least one piece of the connection information stored in the storage, the particular connection information being selected based on information obtained by the information processing terminal when the selecting process is performed; ([0051] Specifically, as shown in FIG. 4B, when the connection mediating apparatus 200 approaches the first wireless terminal 100a, the connection information acquisition unit 225 writes the NFC tag of the first wireless terminal 100a. The connection information is acquired by reading the received connection information by the function of the NFC reader / writer.)
a connecting process of connecting to an electronic device according to a second communication method which has a narrower communication range than a communication range of the first communication method; and ([0051] The connection information is acquired by reading the received connection information by the function of the NFC reader / writer. [0053] When designating the second wireless terminal 100b as a client, the user who has confirmed this instruction message brings the connection mediating apparatus 200 closer to the NFC antenna 122 of the second wireless terminal 100b.)
a transmitting process of transmitting the particular connection information selected in the selecting process to the electronic device connected to in the connecting process, wherein the electronic device is configured to complete the setup using the particular connection information transmitted by the information processing terminal in the transmitting process and received from the information processing terminal. ([0056] the connection mediating apparatus 200 transmits the connection information acquired from the first wireless terminal 100a to the second wireless terminal 100b, and instructs the second wireless terminal 100b to start in the client mode of the wireless LAN.)
As to claim 2, Sumihito teaches the non-transitory computer-readable recording medium according to claim 1, wherein the connection information includes identification information identifying an access point, ([0050] the CPU 110 sets a profile that defines information such as a wireless mode indicating that the own device is an AP, an SSID for identifying the AP, a security method used in the wireless LAN, and an encryption key as connection information. Generate. The CPU 110 writes the generated connection information in the NFC tag mounted on its own device.)
wherein, the instructions further cause, when executed by the controller, the information processing terminal to, in the selecting process: obtain the identification information of the access point to be connected to the information processing terminal located at a current position; and ([0051] When the connection information is generated in the first wireless terminal 100a, in the connection mediating apparatus 200, the connection information acquisition unit 225 acquires the connection information generated via NFC communication (step S17).)
select connection information including the identification information of the access point to be connected to the information processing terminal connects, from at least one piece of the connection information stored in the storage, as the particular connection information. ([0051] Specifically, as shown in FIG. 4B, when the connection mediating apparatus 200 approaches the first wireless terminal 100a, the connection information acquisition unit 225 writes the NFC tag of the first wireless terminal 100a.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumihito in view of Kitani (US20090111485A1)
As to claim 6, Sumihito teaches the non-transitory computer-readable recording medium according to claim 1, 
But does not specifically teach:
wherein the instructions further cause, when executed by the controller, the information processing terminal to perform: when the particular connection information has not been selected in the selecting process, a notifying process of notifying that there exists no access point that satisfies the particular condition.
However Kitani teaches wherein the instructions further cause, when executed by the controller, the information processing terminal to perform: when the particular connection information has not been selected in the selecting process, a notifying process of notifying that there exists no access point that satisfies the particular condition. ([0109] On the other hand, when there is no available access point AP (step S131: No), the RSSI notification function 115 controls the output component (the display unit 15 and the like) to notify the user that the communication terminal 100 is "out of range" for WLAN access (step S138), and the processing ends.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the connection information selection process of Sumihito with the method from Kitani in order to provide connection information to wireless devices within range of each other.

Allowable Subject Matter
Claims 3-5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465